Case 2:19-cv-01682-AJS Document 17-8 Filed 07/23/20 Page 1 of 5




                       EXHIBIT G
                    Case 2:19-cv-01682-AJS Document 17-8 Filed 07/23/20 Page 2 of 5




                                                                   •
                                                                                   .
                                                                                   .




                                                    MEYER UNKOVIC SCOTT
                                                                 ATTORNEYS AT LAW



                                                                                                   Writer's direct dial phone number and e-mail address:
                                                                                                                412-456-2827     ~   kem@muslaw.com



             FebruaTy 19, 2020

             VIA FEDERAL EXPRESS

             Akshita Bane1jee
             Sumanta Bane1jee
             1514 Cook School Road
             Pittsburgh, PA 15241

             RE:      Sadis & Goldberg, LLP v. Akshita Bane1jee and Surnanta Bane1jee
                      No. 2:19-cv-01682-AJS

             Dear Mr. and Mrs. Bane1jee:

             Enclosed please find a copy of Plaintiffs Request for Clerk's Entry of Default, which has been
             filed with the Western District of Pennsylvania in the above-referenced matter.




             Very truly yours,




             KEM/das
             Enclosure


             MUS3497228




    . ' . . .. .          . . '..     . '       .   .:   .       . . . . .'            '       .' : .      .. : . ,' -· . .. . . ·.. : .· . . .                   ./:/(..~i ~:- ~-~/:/<
Meyer, Unkovic & Scott LLP l Henry W. Oliver Building ! 535 Smithfield Street, Suite 1300· I Pittsburgh, PA 15222                              I 412.456.2800 ~:.:?: . .
 "!:!'
              0
                 .     .                    .                .         ..          .       .   . ... ·..    ·. . .        ·. ·, ': ..: .        . .. :. ;        '·\f{.:\.;):.
· 111 MERITAS
        .
                LAW FIRMS WORLDWIDE                  ·            .,        -
                                                                             ...                    ·. ·. '    ··· ·            .·. ·· · · .   ·    •
                                                                                                                                                       · ,,.,.:.. ,\:..:'ir:
                                                                                                                                                                   'i': 11 •,·,  c•,:'
                                                                                                                                                                             ..:.·-~, .
                    Case 2:19-cv-01682-AJS Document 17-8 Filed 07/23/20 Page 3 of 5
2/19/2020                                                                 FedEx Ship Manager - Print Your La 1· ((s)
    .--   ).




                                                                                                                    -
                                                en            ~;rj
                                                                ;:,::
                                                                                                                        -oz"J;:
                                                                                                                        P<;:~-0                  -->.

                                                c.n
                                                                ~
                                                                                                                               .p,.-             U'l
                                                                                                                               '-"-i             -->.
                                                               ........                                                        9'-i              .J::,.
                                                               ........                                                        ~Cf)
                                                                                                                                                 n
                                                -c
                                                --i
                                                 )>
                                                               ........
                                                               00
                                                               0
                                                               w
                                                               ~

                                                               <.n
                                                               ........
                                                                                                                               §:ro
                                                                                                                                      C
                                                                                                                                      :::0
                                                                                                                                      G)
                                                                                                                                      ::r::
                                                                                                                                      -0
                                                                                                                                      )>
                                                                                                                                                 0
                                                                                                                                                 0
                                                                                                                                                 ;:,;:;
                                                                                                                                                 Cf)
                                                                                                                                                 ()
                                                                                                                                                 ::r::
                                                               I'..)
                                                                                                                                      -->.       0
                                                               ~                                                                                 0
                                                                                                                               ,, "'
                                                               <.n                                                             iR 01             r
                                                                                                                               tis~
                                                                                                                               w
                                                                                                                                                 :::0
                                                                                                                               b'i               0
                                                                                                                               CJ.)              )>
                                                                                                                        CJ
                                                                                                                        111
                                                                                                                        "1J
                                                                                                                               ~                 CJ
                                                                                                                        :-:I
                                                                     ""C                                                                                    rn
                                                                     ;;;o -;                                                                                F
                                                                                                                                                            r-
                                                                     0       :c                                                                             (/)
                                                                                                                                                            ITT
                                                                     :::0 C                                                                                 z
                                                                                                                                                            0
                                                                     =i                                                                                     ITT
                                                                     -< 0     r,.,)                                                                         ;:a
                                                  "'O
                                                  :t>                0  .,,

                                                                                             ~l,
                                                  C:                 < m
                                                                     m
                                                  if)
                                                        ~            :::0
                                                                              co
                                                                              _.;,.
                                                      <.n            :z:      0
                                                  "'O I'..) :::0 G)           ~
                                                  -.i::.. m :c                0
                                                  --1~ (/') -;                )>
                                                                                                                0
                                                                                              J201020011301uv                             56BJ2KJ49E1FE4A




  After printing this label:
  1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.




https://www.fedex.com/shipping/shipmentConfirmationAction.handle?method=doContinue                                                                                1/1
           Case 2:19-cv-01682-AJS Document 17-8 Filed 07/23/20 Page 4 of 5



Debra A. Stewart

From:                              Tracking U pd ates@fedex.com
Sent:                              Thursday, February 20, 2020 10:10 AM
To:                                Debra A. Stewart
Subject:                           FedEx Shipment 777803157275 Delivered




           Your package has been delivered
           Tracking# 777803157275

            Ship date:                                                           Delivery date:
           Wed, 2/19/2020                                                        Thu, 2/20/2020 10:08
                             ,.,
           Kate E. McCarthy                                                      am
           Meyer, Unkovic & Scott                                                Akshita and Sumanta
           Pittsburgh, PA 15222                                                  Banerjee
            us                                            Delivered              1514 Cook School Road
                                                                                 PITTSBURGH, PA 15241
                                                                                 us


           Shipment Facts
           Our records indicate that the following package has been delivered.

            Tracking number:                  777803157275

            Status:                            Delivered: 02/20/2020 10:08
                                              AM Signed for By: Signature
                                               not required

            Reference:                         283463.101

            Signed for by:                    Signature not required

            Delivery location:                PITISBURGH, PA

            Delivered to:                     Residence

            Service type:                     FedEx Priority Overnight®

            Packaging type:                   FedEx® Envelope

            Number of pieces:

            Weight:                           0.50 lb.

            Special handling/Services:        Deliver Weekday

                                              Residential Delivery

            Standard transit:                 2/20/2020 by 10:30 am
  Case 2:19-cv-01682-AJS Document 17-8 Filed 07/23/20 Page 5 of 5

    i Pleas'/ d.o 1.10! respond to this message, This email was sent from an unattended mailbox. This report was generated at
 approxjriiately.9;09 AM CST on 02/20/2020.                       ··     ·                                                 ·

 AIIYieight~ are estimated.
    <· . ·: ·.... _.:. ·., ,. ,, :... ·         ·'·
:rolradibe'.1at~sistatus c:ityourstiipment; click on 111e 1rackin9 number above.

  Stanclari-1 transitJ~jhe.date anditi~e)b; p~c~agels:scll~dulecl to.be delivered by, based. on the selected.service, destin~tion and .
  ship <'late: Li1nit\ltioqs>af1d e.xcept19ns may apply. Please see the Fe.dE.x Service Guide fqr terms and conditions of service;' ....
·including .theFe.dEicMoriey:Bac~.Gt.iarai1iee;
              .· ·<\:::·, ....... ·. . .·.i •
                                                    or contactyour FedEx Customer Support representative .
                                                 • •••   ••   • ;,   '·.·.;   •   ,· ••• ,.   •   •   •••




'@) 2~20f'ederai.ExpiessCq~poratiqjJ;Jh;qo[)ttmJ.of,this'rnessage.is. protected·by copyright and trademark law;
 inteiri.alioi1a1·1aw,Reviewourprivacy.policy. All•\ights·reserved.

Thankyo\1f%YO(lf business>./•.·




                                                                                              2
